DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Miess (US Patent 9,284,980) is considered the closest prior art and discloses a linear bearing assembly, the assembly comprising: 
a linear bearing (202) comprising a polycrystalline diamond bearing element (col 6, lines 7-15), wherein the polycrystalline diamond bearing element has a polycrystalline diamond bearing surface (col 6, lines 7-15), the polycrystalline diamond bearing surface having a surface finish (col 6, lines 16-20);
an opposing component (204), and
wherein the linear bearing is movably coupled with the opposing component such that the polycrystalline diamond bearing surface is engaged with the opposing component (fig 4 and 5).
Regarding claim 1, Pope (US Patent 2003/0019106) teaches a polycrystalline diamond bearing surface having a surface finish of at most 20µin Ra (paragraph 0350).
The primary reason for the allowance of claim 1 is the inclusion of the opposing component having a metal bearing surface thereon, the metal bearing surface comprising a metal containing at least 2 weight percent of diamond solvent-catalyst 
Regarding claim 20, Miess (US Patent 9,284,980) is considered the closest prior art and discloses a method of bearing load, the method comprising: 
providing a linear bearing (202) comprising a polycrystalline diamond bearing element (col 6, lines 7-15), wherein the polycrystalline diamond bearing element has a polycrystalline diamond bearing surface (col 6, lines 7-15) having a surface finish (col 6, lines 16-20); 
providing an opposing component (204); and
movably coupling the linear bearing with the opposing component such that the polycrystalline diamond bearing surface is engaged with the opposing component (fig 4 and 5).
Regarding claim 20, Pope (US Patent 2003/0019106) teaches a polycrystalline diamond bearing surface having a surface finish of at most 20µin Ra (paragraph 0350).
The primary reason for the allowance of claim 20 is the inclusion of the opposing component having a metal bearing surface thereon, the metal bearing surface comprising a metal material containing at least 2 weight percent of diamond solvent-catalyst based on a total weight of the metal in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Regarding claim 24, Miess (US Patent 9,284,980) is considered the closest prior art and discloses a linear bearing assembly, the assembly comprising: 
a linear bearing (202) comprising a polycrystalline diamond bearing element (col 6, lines 7-15), wherein the polycrystalline diamond bearing element has a polycrystalline 
an opposing component (204) 
wherein the linear bearing is movably coupled with the opposing component such that the polycrystalline diamond bearing surface is engaged with the metal bearing surface (fig 4 and 5).
Regarding claim 24, Pope (US Patent 2003/0019106) teaches a polycrystalline diamond bearing surface having a surface finish of at most 20µin Ra (paragraph 0350).
The primary reason for the allowance of claim 24 is the inclusion of the opposing component having a metal bearing surface thereon, the metal bearing surface comprising a metal containing at least 2 weight percent of iron, cobalt, nickel, ruthenium, rhodium, palladium, chromium, manganese, copper, titanium, tantalum, or combinations thereof, based on a total weight of the metal in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        2/23/2022

/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651